EDWARDS, Judge.
Plaintiffs-appellants, Harold Glenn Scog-gins 1 and Marie B. Scoggins, seek a partial reversal and the amendment of a trial court judgment granting only part of their demands.
A careful examination of the entire record convinces us that the trial court’s findings of fact and reasons for judgment were correct. We adopt those findings of fact and reasons for judgment as our own. We affirm the trial court judgment in all respects except that the obvious typographical error in the “Judgment denying application for new trial with amendments,” allowing a credit of $94,000 instead of the proper *176$9,400, is hereby amended to read $9,400. All costs of this appeal are to be paid by Harold Glenn Scoggins and Marie B. Scog-gins.
AFFIRMED AS AMENDED.

. Suit was originally filed under the name Harold Glen Scoggins. The plaintiffs actual name is Harold Glenn Scoggins.